Exhibit 10.(d)

 

 

AMENDMENT XXVIII

 

Effective April 1, 2000

 

Amendment XXVIII to the Automatic Reinsurance Agreement, effective April 1,
1984, between ReliaStar Life Insurance Company (Reinsurer) and ReliaStar Life
Insurance Company of New York (Company).

 

The parties to the Agreement recognize that the rate table associated with
Amendment XI, effective April 1, 2000, was missing from the Amendment. The
Company and Reinsurer agree to correct Amendment XI by adding the missing rate
table via this Amendment XXVIII.

 

Now therefore, the Company and the Reinsurer agree that the rate table attached
to this Amendment shall be added to the Agreement as part of Exhibit II, Part 2,
effective April 1, 2000.

 

Except as herein specified, all the terms and conditions of the Reinsurance
Agreement shall apply, and this Amendment is to be added to and made part of the
aforesaid Agreement.

 

In witness of the above, ReliaStar Life Insurance Company and ReliaStar Life
Insurance Company of New York have by their respective officers executed and
delivered this Amendment XXVIII in duplicate on the dates indicated below, with
an Effective Date of April 1, 2000.

 

RELIASTAR LIFE INSURANCE

COMPANY

 

RELIASTAR LIFE INSURANCE

COMPANY OF NEW YORK

By:

/s/    Richard Lau

 

By:

/s/     Richard Lau

 

Richard Lau

 

 

Richard Lau

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

7-10-06

 

Date:

7-10-06

Attest:

/s/    Mary Broesch

 

Attest:

/s/      Mary Broesch

 

Mary Broesch

 

 

Mary Broesch

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

July 10, 2006

 

Date:

7-10-06

 

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT II – PART 2

 

Reinsurance Mortality Table

 

 

Omitted.

 

 

 

 

 